DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 39-42, 45, 48, 49, and 51-53 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The election was made without traverse in the applicant's reply filed 06 July 2022.
Drawings
The drawings are objected to because the use of shading and/or typeface size and color in at least figures 1-3 and 5-7 renders the details and text to be unreadable.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to this action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 10,365,172
Tomita et al.
Japanese Patent Application Publication 2009255191
Tei
Japanese Patent Application Publication 2005257343
Goro et al.

Claim Rejections - 35 USC § 112
The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “level of urgency” in claim is a relative term which renders the claim indefinite. The term “level of urgency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all nonstatutory rejections set forth in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 57 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as discussed below.
In step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.  Claim 57 is directed to a method and recites a series of steps. Thus, claim 57 falls within one of the statutory categories of claims.
In step 2A, prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.  In this case claim 57 is directed to gathering data and estimating forces.  This amounts to mere data gathering and data analysis which is an abstract idea.
In step 2A, prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.  In this case claim 57 provides no additional elements such as a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional activity” in the field or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tei.
With regard to claim 1 Tei teaches a gripping system for supporting an article (reference item W) where the gripping system has a contact surface (reference item 31) having a first contact surface region with first protrusions (reference item 32b) and a second contact surface region with a second protrusion (reference item 32a).  All protrusions extend from a base of the contact surface.  The first protrusions extend away from the base surface a distance less than the protrusions in the second contact surface region.  Tei teaches that the system can have sensors to control the gripping force so that                         
                            F
                            >
                            
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                        
                    .  See at least paragraphs 32 and 33.  One of ordinary skill would clearly understand if the gripping force is not sufficient; i.e.,                         
                            F
                            ≤
                            
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                        
                     then there may be slipping between the contact surface and the article.  Tei teaches that the first protrusions (reference item 32b) have a higher surface friction coefficient than the second protrusion.  See paragraph 25 ("the projection 32a is made to have a lower surface friction coefficient than the surrounding projections 32b to 32n").  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Tei with the teachings of (B) in order to form the first protrusions to have a higher slip resistance than the second protrusion when it is determined that a higher slip resistance is desired to manipulate heavier/oddly-shaped articles and/or to keep heavy/oddly-shaped articles in a desired spatial position.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Tei as applied to claim 38 above, and further in view of Tomita et al.
Tei teaches the use of protrusions as part of a gripper, but does not expressly mention that they have an internal cavity.  Tomita et al. teach grippers having protrusions with internal cavities are already known.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Tei with the teachings of Tomita et al. to make the protrusion with internal cavities to allow the protrusions to easily deform and conform to the article that is being gripped.
Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tei and Tomita et al. as applied to claim 43 above, and further in view of Goro et al.
Tei and Tomita et al. teach the use of hollow protrusions as part of a gripper, but do not expressly mention that they have a sensor behind a base surface.  Goro et al. teach a gripper having protrusions (reference item 12).  The protrusion is mounted on a base surface (reference item 18).  An optical sensor (reference item 13) is located behind the base surface.  An aperture is provided between the base surface and the sensor.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Tei and Tomita et al. with the teachings of Goro et al. to provide an optical sensor behind the base surface for the predicable benefit of being able to provide an illumination device so that the optical sensor can detect the change in the light pattern for determining slip.  With regard to claim 46 one of ordinary skill would size the aperture so that it can properly illuminate the protrusion and/or to ensure that the optical sensor can detect light/
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tei and Tomita et al. as applied to claim 50 above, and further in view of Goro et al.
Tei and Tomita et al. teach the use of hollow protrusions as part of a gripper, but do not expressly mention that they have a sensor behind a base surface.  Goro et al. teach a gripper having protrusions (reference item 12).  The protrusion is mounted on a base surface (reference item 18).  An optical sensor (reference item 13) is located behind the base surface.  An aperture is provided between the base surface and the sensor.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Tei and Tomita et al. with the teachings of Goro et al. to provide an optical sensor behind the base surface for the predicable benefit of being able to provide an illumination device so that the optical sensor can detect the change in the light pattern for determining slip.  With regard to claim 46 one of ordinary skill would size the aperture so that it can properly illuminate the protrusion and/or to ensure that the optical sensor can detect light.
With regard to claim 56 if the force determined by Tei, as discussed above, does not meet certain requirements as discussed above; i.e., the magnitude is not correct then a corrective action can be taken such as increasing the gripping force on the article.
Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856